          Case 3:07-cv-00481-MMD-CLB Document 269 Filed 09/10/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     GREGORY BOLIN,                                     Case No. 3:07-cv-00481-MMD-CLB
7                                       Petitioner,
             v.                                                        ORDER
8

9     WILLIAM GITTERE,1 et al.,
10                                  Respondents.
11

12
            On July 20, 2021, Petitioner Gregory Bolin, filed a motion to stay these habeas
13
     proceedings while he exhausts currently unexhausted claims in state court. (ECF No.
14
     265.) On September 8, 2021, Bolin and the Respondents filed a stipulation to stay the
15
     case for that purpose. (ECF No. 268.) For good cause shown, the stay will be granted.
16
            It is therefore ordered that Bolin’s motion to stay (ECF No. 265) is granted. This
17
     action is stayed while Bolin exhausts in state court his unexhausted claims for habeas
18
     corpus relief. Bolin must file his exhaustion petition in the state court within 60 days of the
19
     date of this order.
20
            It is further ordered that, on or before December 15, 2021, Bolin must file a status
21
     report describing the status of his state-court proceedings. Thereafter, during the stay of
22
     this action, Bolin must file such a status report every six months (on or before June 15,
23

24          1Based     on a Nevada Department of Corrections Inmate Search
25   (https://ofdsearch.doc.nv.gov/form.php), Petitioner Bolin is currently housed at Ely State
     Prison. Thus, the warden of that facility, William Gittere, is substituted for Calvin Johnson
26   as the primary Respondent. See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) (noting
     that the default rule is that the proper respondent is the warden of the facility where the
27   prisoner is being held).
28
          Case 3:07-cv-00481-MMD-CLB Document 269 Filed 09/10/21 Page 2 of 2




1    2022; December 15, 2022; etc.). The Respondents may, if necessary, file a response to

2    any such status report within 15 days after it is filed. If necessary, Bolin may reply within

3    15 days of the filing of the response.

4           It is further ordered that, within 30 days of the conclusion of Bolin’s state court

5    proceedings, Bolin must move to lift the stay.

6           It is further ordered that this action will be subject to dismissal upon a motion by

7    the Respondents if Bolin does not comply with the time limits in this order, or if he

8    otherwise fails to proceed with diligence during the stay imposed under this order.

9           DATED THIS 10th Day of September 2021.

10

11
                                                MIRANDA M. DU
12                                              CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
